 ECK MILLER TRANSPORTATION CORP.251Eck Miller Transportation CorporationandInterna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America and LocalNo. 215, Chauffeurs,Teamsters,WarehousemenandHelpersofAmerica,Petitioner.Case25-RC-5432June 10, 1974DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret mail ballotwas conducted under the direction and supervisionof the Regional Director for Region 25 among theemployees in the appropriate unit. At the conclusionof the election, the parties were furnished with a tallyof ballots which showed that of approximately 135eligible voters, 116 cast ballots, of which 39 were for,and 45against, the Petitioner, and 32 ballots werechallenged. The challenged ballots are sufficient innumber to affect the results of the election. Thereaf-ter, thePetitioner and the Employer filed timelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region 25 conducted aninvestigationand, on January 9, 1974, issued andduly served on the parties his Report on ChallengedBallotsand Objections to Conduct Affecting theResults of Election, Recommendations to the Board,Order Directing Hearing, Notice of Hearing andOrderConsolidatingCases. In his report, theRegional Director recommended that the Employer'sObjection 5 and Petitioner's Objections 1 (except asit relates to Charles Smith), 2, 3, and 4 be overruled.He further recommended that the challenges to theballots of Cecil Huddleston, Alvie Brooks, MarvinSchoalff,James Smiley,DoyleWest, Joe Durbin,Claude Avery, Walter Johnson, James Moore, andHarrell Freeman be sustained. He further recom-mended that the challenges to the ballots of HerbertDooms,WilliamBricker,A.D. Paine,DennisWestmoreland, Paul Conley, Danny Eddings, andRichard Riley be overruled and that their ballots beopened and counted. The Regional Director, in hisreport,ordered that a hearing be conducted toresolve theissuesraised by Petitioner's Objection 1(as it relates to Charles Smith), the "AdditionalAllegedObjectionable Conduct," and Employer'siNo exception has been taken to the RegionalDirector's findingthat theEmployer and the fleet owners are joint employersof nonowner drivers inthis unit.Objections 1, 2, 3, and 4. He further ordered that ahearing be conducted to resolve the issues raised bythe challenges to the ballots of Edwin Hamlet, Louis(Tony)Salmela,Bobby Lee, Joe Scott, BobbyHaston, James Vance, Jeff Jackson, Melvin Hoopin-garner,Maureen Beatty, Howard Greene, CharlesWells,Glen Hagen, Dean Dunn, Randall Stratton,and Charles Smith. He further ordered that Case25-RC-5432 and Case 25-CA-5817 be consolidat-ed for the purposes of hearing, ruling, and decisionby an Administrative Law Judge. Thereafter, thePetitioner and Employer filed timely exceptions tothe Regional Director's report and briefs in supportthereof; the Employer also filed a brief in answer toPetitioner's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All owner-operator drivers and nonowner-driv-ers of equipment leased to Eck Miller Transporta-tionCorporation operating on its authority, allmechanics, all garage laborers, and all local orcity drivers (except local or city drivers who arecovered by an existing valid collective-bargainingagreement)who are direct employees of EckMiller Transportation Corporation at the Em-ployer'sOwensboro,Kentucky, facilities;butexcluding all other Eck Miller employees, allnondriver owners of equipment leased to EckMiller, all office clerical employees, all manageri-al employees, all joint employers,' all guards, andsupervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report, the Petitioner's 2 and Employer's excep-2We find nomerit in the Petitioner's contention,in regard to thechallengesto the ballots of A. D.Paine,Dennis Westmoreland,and PaulConley,thatwe should reconsider the holdingofPlymouthTowing(Continued)211NLRB No. 12 252DECISIONSOF NATIONALLABOR RELATIONS BOARDtions thereto, and the Employer's brief in answer toPetitioner'sexceptions,and hereby adopts3 theRegionalDirector'sfindings,4 'conclusions,andrecommendations5 with the following modifications:(a)We find merit in the Employer's exception tothe Regional Director's finding, insofar as it is basedon an informal investigation, that owner-operatortruckdrivers and nonowner-drivers employed by fleetownerswho have leases with Eck Miller areemployees and not independent contractors of EckMiller.The investigation herein did not include aformal hearing and hence was insufficient for aconclusive determination by the Regional Director.Nevertheless, even though the issue of the drivers'statuswas not raised by the parties, the RegionalDirector properly relied on the terms of the stipulat-ed appropriate unit agreed upon by the parties in theelection agreement, as well as the provisions of thecontemporaneous strike settlement agreement inwhich the Employer waived its right to assert anylegalclaim before the Board predicated on theproposition that owner-operators or nonowner-driv-ers are "independent contractors" and not "employ-ees" within the meaning of Section 2(3) of the Act .6Such an agreement must constitute a concession thatthose drivers are "employees" within the meaning oftheAct in order for the Board's jurisdiction to beasserted lawfully.Our dissenting colleague would direct a hearing onthe issue as to whether the owner-operator truckdri-vers and nonowner-drivers are independent contrac-tors.We do not agree.Although the facts in this case are such that theproblems created inBarwood, Inc.,209 NLRB No. 8,could conceivably recur, the chances of such acircumstance occurring again are quite remote. InCompany, Inc.,178 NLRB 651, that in a mail ballot election the voter mustbe employed on the eligibility date and on the date he casts(mails) hisballot.We agree with the Regional Director(who recommended overrulingthe challenges)that their ballots should be counted in spite of the possibilitythat they had terminated their employment with the Employer between thedates on which the ballots were cast and they were counted. Also, in theabsence of exceptions thereto, we adopt,pro forma,the Regional Director'srecommendation that the challenges to the ballots of Herbert Dooms,Danny Eddings, and Richard Riley be overruled.Although we agree withthe Regional Director that the ballots of the above six individuals should beopened and counted, since they, as a group,could not be determinative ofthe outcome of the election,they are not to be opened and counted until wehave ruled upon the other challenges upon which a hearing will be held.a In the absence of exceptions thereto, the Board adopts,pro forma,theRegional Director's recommendations that the Employer'sObjection 5 andPetitioner'sObjections I (except as it relates to Charles Smith),2, 3, and 4be overruled;that the challenges to the ballots of Cecil Huddleston, AlvieBrooks, Marvin Schoalff, James Smiley, Doyle West,Joe Durbin, ClaudeAvery,James Moore, and Harrell Freeman be sustained;that a hearing beconducted to resolve issues raised by Petitioner's Objection 1 (as it relates toCharles Smith),Employer's Objections 1, 2, 3, and 4,and the challenges tothe ballots of Jeff Jackson, Melvin Hoopingarner,Maureen Beatty,HowardGreene,CharlesWells, Glen Hagen,Dean Dunn,and Charles Smith; andthatCase 25-RC-5432 and Case 25-CA-5817 be consolidated for thepurposes of hearing,ruling,and decisionby anAdministrative Law Judge.Barwood aunion was certified after a stipulatedelection to represent a unit consisting mainly ofcabdrivers. The employer refused to bargain and in asubsequent proceeding, under Section 8(a)(5) of theAct, introduced evidence, without objection from theGeneral Counsel, to establish that the cabdriverswere in fact independent contractors. The Board wastherefore constrained to find that the cabdrivers werenot employees within the meaning of the Act anddismissed the complaint. It appears to be the rarecase indeed where the General Counsel would notobject to the admission of such evidence in view ofthe prior stipulated election.In the case herein, the parties agreed to aStipulation for Certification Upon Consent Electionwhich included a unit description consisting oftruckdrivers. Furthermore, the Employer, in a con-temporaneous strike settlement agreement signedprior to the election, agreed not to assert a legalclaim before the Board predicated upon the proposi-tion that single owner-operators and nonowner-drivers of equipment leased to the Employer are"independent contractors" or are not "employees"within the meaning of Section 2(3) of the Act.Although the dissenting opinion correctly indicatesthat the Employer has excepted to the RegionalDirector's conclusion that these individuals are notindependent contractors, the Employer does not nowask the Board to decide the issue (it in factemphasizes that it is not now asserting that theseindividuals are not employees under the Act) anddoes not indicate that it will seek a Board determina-tion in the future. Instead, it states that it merelyseeks to have the Regional Director's conclusionContraryto the Employer'scontention,the Board agreeswith theRegional Director that a hearing is necessary to determine whether JamesVance was an employee of the Employer on the eligibility and electiondates.4Although theEmployer's exception to the RegionalDirector'sstatement that it lacks any formal contractual arrangement withits directlyemployedtruckdrivers may be correct,we need not considerthisexceptionas this fact is immaterial to the resolutionof any ofthe issues presentedherein.5The Employer,in an exception,contends that issues arising out ofadditional alleged objectionable conductcited by theRegional Directorshould not be the subject of a hearing since such allegations were neither thesubject of nor related to Petitioner's objections.Members Kennedy andPenello agree that the hearing should include these issues, sincethey arealso the subject of an unfairlaborpractice proceeding consolidatedwith thecase herein for the purpose of hearing,but affirm the RegionalDirector'sdirection of a hearing without prejudice to the Employer's right to reassertthis exception after the hearing. Member Jenkins would find no merit in theEmployer's contention.6 The Employer, in its brief,asserts that in the strike settlementagreement it only agreed not to raise the issue before the Board andtherefore is not prohibited from raising the issuebefore any court. It is thegeneral rule, pursuant to Sec.10(e) of the Act,thata partymay not, absentextraordinarycircumstances,raise before a court an issue that has not beenurged before the Board. ECK MILLER TRANSPORTATION CORP.253stricken as irrelevant because neither party has raisedthe issue.?Edtltrary to the dissent, merely remanding for ahearing onthis issueappears inadequate. It seems tous that the only way that we could now reach theissuewould be to reject the stipulation, set theelectionaside, and remand for processingde novo.We see no utility in compelling the parties to litigatethe employee/independent contractor status of thedrivers. Such an approach would be contrary to ourpolicy of encouraging the settlement of disputes bythe parties themselves without resort to litigation.Furthermore, if we ordered a hearing on this issueunder the above circumstances, we would be estab-lishing a policy which would preclude a consentelection and would require conducting a hearingwhenever an independent contractor issue couldpossiblyexistregardless of the position taken by theparties. Such a procedure is even more inappropriatewhen one considers that independent contractorissuespresent close factual questions which areclearly susceptible to stipulation of the parties. Infact, such cases submitted to the Board for decisionhave frequently resulted in divided opinions.8(b) The Employer excepts to the recommendationsthat the challenge to the ballot of Walter Johnson besustained and that of William Bricker be overruled.The Regional Director concluded that, becauseowner-operator Walter Johnson never hauled a loadfor the Employer after signing a lease during thestrike,he did not meet the tests for eligibility.However, the current record is insufficient todetermine whether in fact he became an economicstriker and,if so,whether he retained his status assuch on the eligibility and the election dates.9Accordingly, we are of the opinion that a hearingconcerning the voting eligibility ofWalter Johnsonshould be conducted.On the other hand, the Regional Director conclud-ed that owner-operatorWilliam Bricker was anemployee on the July 24, 1973, eligibility date and onthe date he cast his ballot. The Employer contendsthat Bricker had terminated his employment beforehe mailed his ballot. Since the record is incomplete asto whether Bricker was an economic striker and, ifso,whether he retained his status as such on thepertinent dates, we are of the opinion that a hearingshould also be conducted regarding Bricker.(c)Although we affirm the Regional Director'sorder directing a hearing regarding the challenges tothe ballots of Edwin Hamlet, Louis Salmela, BobbyLee, Joe Scott, and Bobby Haston, we do so forreasons other than those set forth by the RegionalDirector. Hamlet, Salmela, Lee, and Scott lost accessto a tractor,a sine qua nonof employment with theEmployer, when the fleet owners by whom they weredirectly employed terminated their leases with EckMiller during the economic strike conducted againstEck Miller. Bobby Haston, an owner-operator, hadhis tractor repossessed by a lien holder during thestrike.The Regional Director found that, since theEmployer, along with the fleet owners, was a jointemployer of the nonowner-driver employees of thefleet owners at the commencement of the strike, itwas arguably obliged to reinstate economic strikerswhen openings occurred among the Employer'sdirectly employed local city drivers. He thereforeconcluded that those drivers might be eligible to voteas unreinstated strikers and ordered a hearing todetermine if they were strikers; if so, whether theyhad preserved or abandoned their rights to reinstate-ment on the eligibility and election dates; andwhether they were or were not entitled to reinstate-ment as direct employees of the Employer whenvacancies occurred under theLaidlawrule.10 FindingHaston's situation analogous to that of the others,the Regional Director also ordered a hearing on thesame issues regarding the challenge to his ballot.TheLaidlawrule is inapplicable here in that itarose in an unfair labor practice context and dealswith the entitlement of economic strikers to jobswhen they become available; it is not concerned withthe voting eligibility of economic strikers, which isgoverned by Section 9(c)(3) of the Act.11 In order todetermine the voting eligibility of the above individu-als,the appropriate issues to be decided after ahearing are whether they were economic strikers,and, if so, whether the facts and circumstances showsuch affirmative action prior to the dates of castingtheir respective ballots 12 as would bring their statusas such to an end.13 If such action occurred, e.g., bytermination for valid economic reasons, it is irrele-7MacAllisterMachinery Co., Inc.,194 NLRB 928,citedby ourdissentingcolleague,isdistinguishable on its facts.There theBoardheld that theleadmen could not be part of the unit becauseof their supervisorystatus inspite of the Stipulation for Certification Upon Consent Election whichincluded them in the unit.But in that case the question was timely raised onchallenges by a party seeking disposition of the issue,whereashere no partyhas challenged any of the ballots cast on the ground that the voter was anindependent contractor.N.LR.B. v. A. J. Tower Company,329 U S 324.9 See,e.g.,GeorgeTransfer &RiggingCo., Inc.,208 NLRB No. 25(Members Fanning and Jenkins dissenting);ContractorMembers of theAssociatedGeneral Contractorsof California, Inc.,201NLRB No. 36(Member Kennedy dissenting).9W Wilton Woo4 Inc.,127 NLRB 1675;Pacific Tile and PorcelainCompany,137 NLRB 1358.10The Laidlaw Corporation,171 NLRB 136611SeeWahl Clipper Corporation,195NLRB 634, wheretheBoardrejected the analogous contention that replaced economic strikers should beeligible to vote in an election held more than 12 months after thecommencement of an economic strikeif they couldbe shown to have areasonable expectancy of reemployment.12Plymouth Towing Company,supra.13W.WiltonWood, Inc., supraat 1677;Pacific Tile and PorcelainCompany, supra. 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDvant whether they were economic strikers, becausethey would then not be eligible to vote in any event.ORDERIt is hereby ordered that a hearing be held for thepurpose of receiving evidence to resolve the issuesraised by the. challenges to the ballots of WilliamBricker andWalter Johnson, as well as MaureenBeatty,Dean Dunn, Howard Greene, Glen Hagen,Edwin Hamlet, Bobby Haston, Melvin Hoopingar-ner, Jeff Jackson, Bobby Lee, Louis (Tony) Salmela,Joe Scott, Charles Smith, Randall Stratton, JamesVance, and Charles Wells; by Petitioner's Objection1(as it relatestoCharles Smith); by Employer'sObjections 1, 2, 3, and 4; and by the "AdditionalAllegedObjectionableConduct," in conjunctionwith the hearing in Case 25-CA-5817, in accordancewith the Regional Director's order consolidatingthese casesfor purposes of hearing. As directed bytheRegional Director, such hearing shall be heldbefore an Administrative Law Judge to be designat-ed by the Chief Administrative Law Judge. In theevent the unfair labor practice proceeding is disposedof prior to the hearing, a Hearing Officer will be dulydesignated to hear the representation matter.IT IS FURTHER ORDERED thattheAdministrativeLaw Judge, or Hearing Officer, designated for thepurpose of conducting such hearing shall prepareand causetobe served on the parties a reportcontaining resolutions of credibility of witnesses,findings of fact, and recommendations to the Boardas to the disposition of said challenges and objec-tions.Within the time prescribed by the Board'sRules and Regulations, any party may file with theBoard inWashington, D.C., eight copies of excep-tions thereto. Immediately upon the filing of suchexceptions, the party filing the same shall serve acopy thereof on each of the other parties and shallfilea copy with the Regional Director. If noexceptions are filed thereto, the Board will adopt therecommendationsof the Administrative Law Judgeor Hearing Officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 25 for the purpose of arrangingsuch hearing and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.MEMBER KENNEDY, concurring in part and dissentingin part:Iagreewithmy colleagues that a hearing isnecessary to resolve the various issues as to the statusand eligibility ofWilliam Bricker,Walter Johnson,Maureen Beatty, Dean Dunn, Howard Greene, GlenHagen,EdwinHamlet,BobbyHaston,MelvinHoopingarner, Jeff Jackson, Bobby Lee, Louis(Tony)Salmela,Joe Scott, Charles Smith, RandallStratton, James Vance, and Charles Wells. I alsoagree with my colleagues that a hearing is necessaryto resolve Petitioner's Objection 1 and Employer'sObjections 1, 2, 3, and 4, as well as the "AdditionalAlleged Objectionable Conduct."Unlike my colleagues, I would also direct a hearingon the issue as to whether the owner-operatortruckdrivers and nonowner-drivers are independentcontractors.The Employer has excepted to theRegional Director's conclusion that these individualsare not independent contractors. In my view, thisissue has neither been investigated nor litigated andthere is no basis for the Regional Director's finding.My colleagues are unwilling to inquire as to whetherthese individuals are independent contractors eventhough these drivers constitute a majority of thepersons in the unit. In my view, such inquiry ismandatory since under our Act there can be noobligation to bargain by this Employer if, in fact, thedrivers are not employees within the meaning ofSection 2(3) of the Act. The language of this Board inMacAllisterMachinery Co., Inc.,194 NLRB 928, withrespect to supervisors is equally applicable to thedrivershere if they, in fact, are independentcontractors.We said intheMacAllisterMachinerycase:Contrary to the Respondent's contention, andin agreement with the General Counsel, the intentof the parties to the stipulation is not relevanthere since the parties cannot stipulate thatsupervisors be included in the unit when they areexpressly excluded by the Act. Whether certainindividuals are employees or supervisors is deter-mined by the application of the facts to thestatutory criteria contained in Section 2(11) of theAct and not by any agreement between theparties.Tribune Co.,190 NLRB No. 65 (1971), isinapposite since it involved the inclusion orexclusion of employees and not individuals, ashere found by the Board to be supervisors.I cannot understand the refusal of my colleagues toinclude the independent contractor issue within thescope of the hearing they are directing. If they woulddo so, it would avoid a likelihood of a repetition ofthe debacle presented to this Board inBarwood, Inc.,209 NLRB No. 8. A Board majority held that wewere obliged to dismiss an 8(a)(5) complaint becausethe Board had issued its certification in a unit ofcabdriverswho were found to be independentcontractors.Member Fanning dissented and wouldhave reopened the representation case in which thecertification had issued and would have directed afurtherhearing on the issue as to whether the ECK MILLER TRANSPORTATION CORP.cabdrivers were employees.It seems to me that theorderly way to proceed in this case is to resolve thestatus of the individuals in the instant case beforeissuing any certification.In my view,the Employer's agreement,as part ofthe strike settlement,that it would not assert anylegal claim before the Board that owner-operators or255nonowner-drivers are independent contractors isinsufficientto supporta findingthat the individualsare employees.Suchagreement is nomore bindingupon thisBoard than the agreementin theMacAllis-terMachinerycase.This is particularly true where itappears that the bulk of the unit may well beindependent contractors.